Citation Nr: 0943427	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-34 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a prostate 
condition, to include prostate cancer, and if so whether the 
claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability, 
and if so whether the claim should be granted.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a kidney condition, 
and if so whether the claim should be granted.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for the residuals of a 
head injury, and if so whether the claim should be granted.

5.  Entitlement to service connection for bilateral pes 
planus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for blood clots of the 
left leg.

8.  Entitlement to service connection for blood clots of the 
right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had confirmed active duty service with the United 
States Army from September 1955 to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that found that new and 
material evidence had not been presented to reopen claims for 
service connection for a prostate condition, brain trauma 
with headaches, a kidney condition, and a back condition, and 
denied service connection for bilateral pes planus, high 
blood pressure, and blood clots of the left and right legs.

The Board notes that claims for entitlement to service 
connection for headaches, a back condition, a kidney 
condition, and prostatitis were originally denied in December 
1958.

The Board further observes that the Veteran did not actually 
make claims for entitlement to a kidney condition, 
hypertension, or blood clots in his most recent claim.  
Nevertheless, the RO issued a decision on these issues, and 
the Veteran has perfected an appeal of the decision and 
submitted argument in support of service connection.  The 
Board has jurisdiction over these claims.

In March 2005, the Veteran submitted a claim for a non-
service-connected pension.  This matter has not yet been 
addressed by the RO and is referred to the RO for development 
and adjudication.

The issues of entitlement to service connection for a 
prostate condition to include prostate cancer, a back 
disability, and blood clots of the bilateral lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in December 1958, the 
RO, in pertinent part, denied claims for entitlement to 
service connection for a prostate condition, a back 
disability, a kidney condition, and headaches.

2.  Evidence received since the December 1958 rating decision 
regarding the Veteran's prostate condition, back disability, 
and kidney condition includes evidence that is not cumulative 
or redundant of the evidence previously of record, relates to 
an unestablished fact necessary to substantiate the claims, 
and raises a reasonable possibility of substantiating the 
claims for service connection for a prostate condition, back 
disability, and kidney condition.

3.  The Veteran did not submit evidence concerning his 
request to reopen his claim for service connection for the 
residuals of a head injury, to include headaches.

4.  The Veteran has a current diagnosis of bilateral simple 
renal cysts.  The Veteran did not have treatment for a kidney 
disorder in service.  He was first diagnosed with bilateral 
simple renal cysts in 2005, many years after service.  There 
is no evidence that the Veteran's current kidney disability 
began during service or is otherwise related to service.

5.  The Veteran had a diagnosis of bilateral pes planus upon 
enlistment into active duty.  There is no evidence of an 
increase in severity of the Veteran's pes planus during 
service.  The first record of post-service treatment for pes 
planus is from May 2005.  

6.  The Veteran has a current diagnosis of hypertension, the 
first evidence of which is from March 2005.  The Veteran was 
not treated for high blood pressure during service or for 
many years after service.  There is no evidence linking the 
Veteran's hypertension to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim 
for service connection for a prostate condition has been 
received, and the Veteran's claim for service connection for 
a prostate condition, to include prostate cancer, is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156 (2009).

2.  New and material evidence to reopen the Veteran's claim 
for service connection for a back disability has been 
received, and the Veteran's claim for service connection for 
a back disability is reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156 (2009).

3.  New and material evidence to reopen the Veteran's claim 
for service connection for a kidney condition has been 
received, and the Veteran's claim for service connection for 
a kidney condition is reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156 (2009).

4.  New and material evidence to reopen the Veteran's claim 
for service connection for the residuals of a head injury, to 
include headaches, has not been received, and the Veteran's 
claim for service connection for the residuals of a head 
injury, to include headaches, is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2009).

5.  Service connection for a kidney condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

6.  Service connection for bilateral pes planus is not 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.306 (2009).

7.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  As for the Veteran's service-
connection claim for bilateral pes planus, he was provided 
notice in February 2005 that addressed the evidence VA had in 
its possession, the evidence VA would attempt to obtain, the 
types of evidence the Veteran should submit, and the criteria 
for establishing service connection.  VA sent similar notice 
regarding the Veteran's hypertension claim in May 2005.  
Although the initial VCAA notice did not address the fact 
that a disability rating and effective date would be 
established should service connection be granted, a May 2006 
notice fully advised the Veteran concerning disability 
ratings and effective dates.  Therefore, the Board finds that 
as to the issue of entitlement to service connection for 
bilateral pes planus and hypertension, the Veteran was 
provided adequate notice for VCAA purposes.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran 
was provided notice concerning his request to reopen his 
previously-denied claims for service connection for a 
prostate condition, a back disability, and the residuals of a 
head injury in March 2005.  This notice provided the criteria 
for reopening the claims, the reason the claims were 
previously denied, and the criteria for establishing service 
connection.  Thus, this notice fully addressed all VCAA 
requirements concerning the Veteran's request to reopen his 
claims for a prostate condition, a back disability, and the 
residuals of a head injury.

The Veteran was not provided notice concerning his request to 
reopen his previously-denied claim for service connection for 
a kidney condition.  The Board finds that the Veteran was not 
prejudiced by this error.  Initially, the March 2005 notice 
addressed the standard for reopening previously-denied 
claims, and provided the criteria for establishing service 
connection.  Also, the notice specifically addressed the 
December 1958 decision in which the Veteran was denied 
service connection for a kidney condition.  Nevertheless, the 
notice did not inform the Veteran why his claim for service 
connection was denied in December 1958.  In argument 
submitted in October 2009, the Veteran's representative 
demonstrated understanding as to why service connection was 
previously denied for a kidney condition, despite the fact 
that the Veteran was not provided notice as to this issue.  
Actual knowledge of the criteria for reopening a claim and 
establishing service connection precludes prejudice from the 
failure of VA to provide proper notice.  See Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005) (holding that actual 
knowledge of what is needed to substantiate a claim prior to 
adjudication by the Board provides a meaningful opportunity 
to participate in the adjudication process).  Further, the 
Board has reopened the Veteran's claim for service connection 
by way of this decision, alleviating any possible prejudice 
to the Veteran.  Therefore, the Board finds that the Veteran 
is not prejudiced by any notice failure on the part of VA 
concerning his request to reopen the previously-denied claim 
for service connection for a kidney condition.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records (STRs), VA outpatient treatment 
records, and the Veteran's private medical records.  VA has 
received argument from the Veteran in support of his claims.  
The Veteran did not request a hearing in conjunction with the 
claims.

The Board has considered whether an examination is warranted 
for the Veteran's claims for service connection for a kidney 
disability, bilateral pes planus, and hypertension.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

By way of this decision, the Board has reopened the Veteran's 
claim for service connection for a kidney condition.  The 
Board does not find that a new examination for a kidney 
condition is warranted.  There is no evidence in the 
Veteran's claims file suggesting that he had a kidney 
condition during service, or for many years after service.  A 
current examination would not be able to provide evidence 
that the Veteran had problems with his kidneys during 
service.  As such, an examination would not assist the Board 
in the adjudication of the Veteran's claim.

No examination is needed for the Veteran's bilateral pes 
planus.  The Veteran was noted to have bilateral pes planus 
on his enlistment examination.  As discussed below, there is 
no evidence whatsoever that the Veteran's pes planus was 
aggravated during his service.  A current examination could 
not provide objective evidence of worsening of the Veteran's 
condition during service, and therefore would not assist in 
the adjudication of the Veteran's claim.

The Board also finds that no examination is necessary for the 
Veteran's hypertension.  Although there is evidence that the 
Veteran has a current diagnosis of hypertension, there is no 
evidence whatsoever in the Veteran's service records 
suggesting that he had high blood pressure.  An examination 
of his current condition could only confirm that he has 
hypertension; it could not provide evidence that the 
Veteran's hypertension began during service.  Therefore, the 
matter may be addressed without providing the Veteran with an 
examination.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  



New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claims 
in this instance were filed in February 2005.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO last denied service connection for headaches, a 
back condition, a kidney condition, and prostatitis in 
December 1958.  The RO based its denial regarding the 
Veteran's headaches on the fact that they were not incurred 
in or aggravated during service.  The rating decision four 
that there was no evidence of treatment for a kidney 
condition during service and that a kidney condition was not 
found on the then-current examination.  Service connection 
for a back condition and prostatitis was based on the fact 
that those disabilities were not found on a post-service 
examination. 

Prostate Condition

Since the RO's December 1958 denial of the Veteran's claim, 
the Veteran has submitted private medical records showing a 
diagnosis of prostate cancer.  This evidence clearly shows a 
current disability of the prostate.  

This evidence constitutes new and material evidence, and 
requires that the claim for service connection for a prostate 
condition loss be reopened.  The evidence relates to an 
unestablished fact necessary for service connection: a 
current disability.  Therefore, the Board finds that the 
Veteran's previously-denied claim for service connection for 
a prostate condition must be reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.  

The Board further notes that the Veteran had an in-service 
diagnosis of prostatitis.  Thus, two of the three prongs for 
service connection (an in-service occurrence of a disease, 
and a current disability) have been met.  The Veteran has not 
yet been provided an examination for his prostate condition.  
As such, this matter must be remanded for a new examination.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Back Disability

The Board finds that the Veteran's request to reopen his 
previously-denied claim for service connection for a back 
disability must be reopened, and that it must be remanded for 
further development.  

The Veteran's claim for service connection was denied in 
December 1958 because there was no back disability shown at 
the November 1958 examination.  

The Veteran has presented a statement through his 
representative by way of an October 2009 submission that he 
continues to experience back pain that has been present since 
separating from the service.  The Board finds that this is 
sufficient evidence to reopen his claim, as it suggests a 
current disability and that this disability has continued 
since service.  A layperson is competent to provide an 
"eyewitness" account of medical symptoms.  Esperitu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In other words, 
the Veteran is competent to testify as to the back pain he 
has experienced.  See McLendon v. Nicholson, 20 Vet. App. 79, 
84 (2006).

Therefore, the Board finds that the Veteran's testimony that 
he has back pain and has continued to have back pain since 
service constitutes new and material evidence, and requires 
that the claim for service connection for a back disability 
be reopened.  The evidence relates to an unestablished fact 
necessary for service connection: a current disability.  
Therefore, the Board finds that the Veteran's previously-
denied claim for service connection for a back disability 
must be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

As discussed in the remand portion of this decision, the 
issue of entitlement to service connection for a back 
disability is remanded for a new examination to determine the 
extent of his current disability, if any, and whether or not 
this disability is related to his in-service back injuries.

Kidney Condition

The Veteran was denied service connection for a kidney 
condition in December 1958 because there was no evidence of 
treatment for a kidney condition in service, and there was no 
kidney disability shown on the November 1958 post-service 
examination.  

The Veteran has presented evidence that he has a current 
kidney condition: bilateral simple renal cysts, as noted on a 
May 2005 progress report.  There has been no symptomatology 
associated with the renal cysts.  

This evidence constitutes new and material evidence, and 
requires that the claim for service connection for a kidney 
condition be reopened.  The evidence relates to an 
unestablished fact necessary for service connection: a 
current kidney condition.  Therefore, the Board finds that 
the Veteran's previously-denied claim for service connection 
for bilateral hearing loss must be reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

Residuals of a Head Injury

The Veteran was denied service connection for headaches in 
December 1958 because his headaches were not incurred or 
aggravated during service.

The Veteran submitted argument in October 2009 that he should 
not have to provide new and material evidence concerning 
headaches, because the original denial was based on an 
examination that considered the Veteran's headaches in 
relation to a psychiatric condition, and the Veteran's claim 
has not been adjudicated on a direct basis or through 
consideration of aggravation.  

The Board finds that the Veteran's argument is not supported, 
and that the Veteran must produce new and material evidence 
to reopen his previously-denied claim.  Although the 
Veteran's claim was previously denied as "anxiety reaction 
with headaches," the rating decision specifically noted the 
Veteran's pre-service head injury with associated headaches, 
and found that there was no direct service connection for 
headaches or any aggravation of a pre-existing condition.

The Veteran has not submitted any new and material evidence 
concerning the residuals of his head injury.  The only 
material in the claims file the Veteran has submitted is 
argument that he is entitled to service connection based on 
aggravation, when considering the evidence already considered 
in the December 1958 rating decision.  The December 1958 
rating decision was not appealed, and became final.  The 
evidence considered by that decision is not evidence that 
could be new and material for purposes of reopening the 
Veteran's claim.  Therefore, the Veteran's request to reopen 
his previously-denied claim for headaches associated with the 
residuals of a head injury cannot be granted.



Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Every Veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for (1) defects, 
infirmities, or disorders noted at that time or (2) where 
clear and unmistakable evidence demonstrates that the 
disability or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-03.

When no preexisting condition is noted upon entry into active 
service, a Veteran is presumed to have been sound upon entry.  
The burden then falls on VA to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and not aggravated 
by service.  VA may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the preexisting condition.  38 U.S.C.A. § 
1153; Wagner v. Wagner, 370 F.3d 1089, 1096 (2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b), see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the baseline against which the Board is to measure any 
worsening of a disability is the Veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991) (holding that 
Veteran's condition did not increase in service where 
symptoms described in medical reports prior to service were 
strikingly similar to symptoms described in service medical 
records).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Kidney Condition

The Veteran was not treated for a problem with his kidneys in 
service.  Likewise, the Veteran's separation examination and 
a subsequent November 1958 examination are negative for a 
kidney disability.

Private medical records from December 2004 showed that there 
were "several small cysts" on the Veteran's left kidney.

The Veteran was diagnosed with bilateral simple renal cysts 
in May 2005.  Kidney function was "within normal limits" in 
March and April 2005.  

Service connection requires, in addition to a current 
disability, evidence of an in-service injury or occurrence, 
as well as a nexus between the in-service occurrence of the 
disability and the current diagnosis.  The Veteran has a 
current diagnosis of a kidney condition, but there is no 
evidence of in-service treatment for a kidney disability or a 
nexus between the currently-diagnosed simple renal cysts and 
the Veteran's service.  The first evidence of the Veteran's 
kidney condition is from May 2005, over 35 years after his 
active duty service.  This lengthy period without treatment 
is evidence against a finding of that the current 
symptomatology began during service, and it weighs heavily 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Without evidence of an in-service occurrence of the condition 
or a nexus between service and the current condition, service 
connection is not warranted for a kidney disability.

Bilateral Pes Planus

The Veteran's enlistment examination showed a diagnosis of 
"[p]es planus 2nd degree, bilat[eral], asymptomatic."  

Service treatment records are devoid of evidence that the 
Veteran experienced any flares or worsening of his pes planus 
disability during service.  In fact, the Veteran's separation 
examination did not include a diagnosis of pes planus, which 
suggests that his condition had improved.

A private record from Dr. J.M.G. shows the Veteran was seen 
for pes planus in May 2005.  The Veteran informed the 
examiner that he had experienced a painful flatfoot on the 
right side for most of his life.  He did not have significant 
pain at the time of the examination, but did have some 
difficulty walking.  The Veteran sought to obtain an 
orthopedic device.  On physical examination the Veteran had 
full and pain-free range of motion at the subtalar joint and 
ankle joints bilaterally.  A "stance evaluation" showed 
severe pes planus foot type on the right side, and that the 
Veteran had severe calcaneal eversion.  Dr. J.M.G. diagnosed 
the Veteran with "severe pes planovalgus foot type."  
Notably, the Veteran did not indicate to the examiner that 
his pes planus became worse during service, and the examiner 
did not suggest that the disability was related to service.

The Board finds that service connection is not warranted on a 
direct or presumptive basis.  The Veteran did not develop pes 
planus during active duty; rather, this disability was noted 
upon enlistment.  Additionally, there is no evidence that the 
Veteran's pes planus worsened during service, or even that he 
suffered a single flare-up.  As discussed above, for a pre-
existing injury or disease to be considered to have been 
aggravated by active duty, there must be an increase in the 
disability during that service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  This is a case in which aggravation 
may not be conceded because the disability did not increase 
in severity during service.  38 C.F.R. § 3.306(b), see 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service).  

Therefore, the Board finds that service connection on either 
a direct basis or based on aggravation is not warranted for 
the Veteran's bilateral pes planus.

Hypertension

There is no evidence in the Veteran's service treatment 
records that he was treated for high blood pressure.

The Veteran's separation examination was negative for 
hypertension.  At that time, the Veteran's blood pressure was 
116 (systolic) over 62 (diastolic).  A blood pressure reading 
from a November 1958 examination report showed blood pressure 
of 134 over 90.

The first evidence of medical treatment for high blood 
pressure at any time post-service is from March 2005 progress 
report showing a preliminary diagnosis hypertension.  The 
diagnosis was confirmed in April 2005.  

Service connection for hypertension is not warranted.  
Although the Veteran has a current diagnosis of hypertension, 
there is no evidence that the Veteran's condition began 
during service or is related to service.  The first available 
evidence of high blood pressure is from March 2005, over 35 
years after service.  This long period of time between 
service and the diagnosis for hypertension weighs heavily 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999).  

Further, the fact that the Veteran was not diagnosed with 
hypertension in the year following service precludes service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.

As addressed fully above, without some evidence that the 
Veteran had high blood pressure in service, obtaining a nexus 
examination would not assist VA in adjudicating the claim.  

Without an in-service occurrence of the disease, diagnosis of 
hypertension within the first post-service year, or some 
other evidence relating the disease to service or a service-
connected disability, service connection is not warranted.


ORDER

New and material evidence having been submitted regarding the 
Veteran's claim for service connection for a condition of the 
prostate, to include prostate cancer, the claim for service 
connection for a condition of the prostate, to include 
prostate cancer, is reopened.

New and material evidence having been submitted regarding the 
Veteran's claim for service connection for a back disability, 
the claim for service connection for a back disability is 
reopened.

New and material evidence having been submitted regarding the 
Veteran's claim for service connection for a kidney 
condition, the claim for service connection for a kidney 
condition is reopened.

New and material evidence having not been submitted regarding 
the Veteran's claim for service connection for the residuals 
of a head injury, the claim for service connection for the 
residuals of a head injury is not reopened.

Entitlement to service connection for a kidney condition is 
denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for hypertension is denied.


REMAND

The issues of entitlement to service connection for a 
prostate condition, a back disability, and blood clots of the 
left and right legs must be remanded to obtain records and 
for new examinations.

Prostate Condition

The Veteran's claim for service connection for a prostate 
condition must be remanded for a new examination.

While in service, the Veteran was diagnosed with prostatitis.  
Although he remained symptom free for many years, the Veteran 
was diagnosed with prostate cancer in December 2004.  
Currently, there is no medical opinion on record addressing 
whether the Veteran's prostate cancer is related to his in-
service diagnosis of prostatitis.  

On remand, the examiner should review the Veteran's service 
records concerning his diagnosis of prostatitis, as well as 
the more recent records concerning his prostate cancer.  The 
examiner should then opine whether it is at least as likely 
as not that his prostate cancer is related to his active duty 
service.

Back Disability

The Veteran's claim for service connection for a back 
disability must be remanded for a new examination.  

The Veteran was diagnosed with an acute lumbosacral injury in 
July 1957 while serving in the Army.  A year later, in August 
1958, the Veteran's diagnosis was changed to a chronic 
lumbosacral strain while he was still on active duty, as he 
continued to experience symptomatology.

Upon leaving service, the Veteran's separation examination 
noted the 1957 and 1958 back injuries.  The Veteran was seen 
for a VA examination in November 1958, at which time he 
complained of lower back pain.  X-rays at the time were 
negative.  The VA examiner acknowledged the Veteran's back 
pain, but did not provide a diagnosis.  On that basis, the 
Veteran was denied service connection for a back disability.

There is no evidence of subsequent treatment for the 
Veteran's back pain, but the Veteran has presented competent, 
credible evidence that his back has continued to bother him 
over the years.  As such, a new examination is warranted to 
address the issue of whether it is at least as likely as not 
that any current back disability is at least as likely as not 
related to the injuries the Veteran experienced during 
service.

Therefore, the RO should schedule the Veteran for an 
examination to address whether the Veteran has a current back 
disability.  If the Veteran does have a back disability, the 
examiner should make findings as to the limitations imposed 
on the Veteran by the back disability, and should opine 
whether the back disability is at least as likely as not 
related to the Veteran's documented in-service back injuries.

Blood Clots of the Left and Right Legs

The Veteran's claim for service connection for blood clots 
for his left and right legs must also be remanded for an 
examination, to be conducted in conjunction with the 
Veteran's examination for his prostate cancer.  

The Veteran was examined for deep vein thrombosis of the left 
and right legs in December 2004 at the time his prostate 
cancer was diagnosed.  Although his left leg was negative for 
blood clots, his right leg had a deep vein thrombophlebitis, 
and a procedure was necessary to clear the clot.

The Veteran's progress reports show that he has not been able 
to take medication for blood clots because of his hematuria 
associated with prostate cancer.  

At the examination for prostate cancer, the examiner should 
determine whether the Veteran experiences blood clots of the 
lower extremities, and, if so, address whether his blood 
clots are related to his prostate cancer, or whether he is 
unable to treat his blood clots because of his prostate 
cancer and associated hematuria.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his prostate 
cancer, blood clots, and back disability.  
After the Veteran has signed the 
appropriate releases, any identified 
records of pertinent medical treatment 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit these 
records for VA review.  

2.  The RO should schedule the Veteran for 
an examination for his prostate cancer.  
The examiner should review the Veteran's 
claims file and this remand.  
Specifically, the examiner should review 
the Veteran's service treatment records 
for the original diagnosis and treatment 
of prostatitis, and should review his 
current records addressing his prostate 
cancer.  The examiner should then opine 
whether it is at least as likely as not 
that the Veteran's prostate cancer began 
during service, was caused by a condition 
that began during service, or is otherwise 
related to the Veteran's active duty 
service.

The examiner should then determine whether 
the Veteran experiences blood clots of his 
lower extremities.  The examiner should 
document the extent of the blood clots.  
If the Veteran has blood clots of the 
lower extremities, the examiner should 
opine as to whether it is at least as 
likely as not that his blood clots are 
related to his prostate cancer, or whether 
he is unable to treat his blood clots 
because of his prostate cancer and 
associated hematuria.

A fully-supported rationale is requested 
for all opinions expressed by the 
examiner.

3.  The RO should schedule the Veteran for 
an examination for the Veteran's back 
disability.  Prior to the examination, the 
examiner should review the Veteran's 
claims file and this remand.

The examiner should state the range of 
motion of the Veteran's lumbosacral spine, 
in degrees, noting the normal range of 
motion.  The examiner should specifically 
note whether there is functional loss due 
to weakness, fatigability, incoordination, 
pain on movements, or when the joint is 
used repeatedly over time.  The examiner 
should specify the point of flexion or 
extension at which pain begins to occur, 
and the point at which motion is impeded 
due to pain.  The examiner should attempt 
to quantify the degree of additional 
impairment, if any, during flare-ups or 
with extended use.  The examiner should 
specifically state whether the Veteran's 
complaints and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated pathology.  All 
necessary testing should be accomplished.  

The examiner should then provide an 
opinion as to whether it is at least as 
not that the Veteran's lumbosacral 
disability, if any, began during his 
service or is otherwise related to his 
service.

A fully-supported rationale is requested 
for all opinions expressed by the 
examiner.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


